04/08/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      DA 19-0546
                                   _________________

ZACHARY SCOTT BUCKLES, Deceased, by and
through his Personal Representative, NICOLE R.
BUCKLES, and NICOLE R. BUCKLES, Personal
Representative, on Behalf of the Heirs of
ZACHARY SCOTT BUCKLES,

             Plaintiffs and Appellees,

      v.

BH FLOWTEST, Inc., a Montana Corporation,                         ORDER
and BLACK ROCK TESTING, INC., a Montana
Corporation,

             Defendants and Appellants,

CONTINENTAL RESOURCES, INC., an
Oklahoma Corporation, JANSON PALMER, d/b/a
BLACK GOLD TESTING and DOES I-V,

             Defendants.
                                   _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to the Court sitting en banc.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Olivia C. Rieger, District Judge.


                                                 For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                    April 8 2020